          Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X
DAVID FLOYD, et al.,

              Plaintiffs,

       -against-                                                          No. 08 Civ. 1034 (AT)

CITY OF NEW YORK, et al.,

               Defendants.
--------------------------------------------------------------------- X

   DECLARATION OF COMMUNITIES UNITED FOR POLICE REFORM (CPR) IN
   SUPPORT OF PLAINTIFFS’ OPPOSITION TO THE MONITOR’S MOTION TO
     VACATE THE COURT’S ORDER APPROVING THE COMBINED PILOT

I, Joo-Hyun Kang, pursuant to 28 U.S.C. § 1746 and subject to penalties of perjury, state the
following is true and correct:

    1. I submit this declaration in support of Plaintiffs’ opposition to the monitor’s motion to
       vacate the Court’s order approving the combined pilot. I am not a party to the above-
       captioned case.

    2. I have been the Director for Communities United for Police Reform (CPR), a citywide
       campaign to end discriminatory and abusive policing in New York, since 2012. Among
       other responsibilities, in this position I coordinate planning and implementation of the
       coalition’s multiple strategies (including policy, legal, community education, organizing,
       research, civic engagement, and communications) to end discriminatory policing;
       represent the campaign/coalition in meetings with elected officials; serve as a media
       spokesperson for CPR; meet with, organize and speak to community members impacted
       by discriminatory police practices, including unconstitutional stops and frisks.

    3. I have been involved with police accountability issues in New York City since the
       mid1990s. From 1996 to 2003, I served as Executive Director of the Audre Lorde
       Project, a community organizing center for Lesbian, Gay, Bisexual, and Transgender
       communities of color. In this capacity, I was a founding member of the NYC Coalition
       Against Police Brutality (CAPB) which included and worked with a wide range of
       grassroots community organizations committed to fighting police brutality. As a founding
       member of CAPB, I organized, educated, and advocated to end abusive policing within
       Lesbian, Gay, Bisexual, Two Spirit, Trans and gender nonconforming communities of
       color, and helped to organize community rallies, events and forums aimed at achieving
       accountability for various cases of police brutality, including the brutality against Jalea
       Lamot and her family, torture of Abner Louima and killing of Amadou Diallo in the late
       1990s.

                                                         1
       Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 2 of 7




   4. I am the co-author of “Organizing at the Intersections: A Roundtable Discussion of
      Police Brutality Through the Lens of Race, Class, and Sexual Identities”, found in Zero
      Tolerance: Quality of Life and the New Police Brutality in New York City, editors
      Andrea McArdle and Tanya Erzen, New York University Press, 2001.

About Communities United for Police Reform (“CPR”)

   5. CPR, launched in 2012, is a non-partisan, multi-strategy campaign to end abusive and
      discriminatory policing practices in New York and reduce reliance on policing for
      community safety.

   6. CPR runs coalitions of over 200 national, statewide and local organizations from across
      New York whose members include community members most impacted by police
      violence, community organizing groups, legal organizations, policy groups, research
      projects, and others. The organizations in CPR coalitions represent community members
      from all five New York City boroughs, different walks of life and include individuals
      with family members who are police officers. The majority of our member organizations
      are grassroots organizations whose constituencies, memberships or clients are based
      primarily in low-income communities of color, that are most impacted by abusive
      policing – including youth, LGBTGNC communities, immigrants, people with
      disabilities, homeless New Yorkers, public housing residents, and others. Members of
      these communities bear the brunt of the New York Police Department’s (“NYPD”) unjust
      stop and frisk practices. This includes organizations that have been leading work on
      police accountability in Black, Latinx and immigrant communities; organizations
      representing Lesbian, Gay, Bisexual, and Transgender communities; homeless New
      Yorkers; and youth organizations. Notably, young people of color have been documented
      as those most impacted by the NYPD’s stop and frisk practices.

   7. In addition, CPR partners with a broad range of additional organizations to advance our
      effort to create a safer New York City for everyone. Many of our partners work on behalf
      of the communities most unfairly targeted by the NYPD’s stop and frisk trespass
      enforcement practices.

   8. CPR’s work is largely focused on police accountability, particularly centering the
      experiences of those directly affected by discriminatory and abusive NYPD policies and
      practices. Relevant examples include but are not limited to:

          a) In June of this year, CPR led the statewide campaign that resulted in the NYS
             legislature passing three of CPR’s Safer New York Act bills, including the repeal
             of the police secrecy law 50a, the Police STAT Act mandating statewide reporting
             on police encounters and the special prosecutor law which codified and
             strengthened Governor Cuomo’s 2015 executive order establishing the New York
             State Attorney General as special prosecutor for cases where police kill New
             Yorkers.



                                              2
    Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 3 of 7




       b) In 2019, CPR was able to effectively advocate for the inclusion of a change to the
          City Charter as a ballot item in the election. This ballot item expanded CCRB’s
          authority to investigate instances where police officers make false official
          statements. In spite of significant funds driving a misinformation campaign by
          NYPD police unions, New Yorkers voted in overwhelming support of the ballot
          item – it passed with over 70% of the vote.

       c) CPR organized a citywide coalition of over 200 community organizations, labor
          unions, advocacy organizations and others to pass the Right to Know Act in 2017,
          legislation in the City Council directly relevant to changing NYPD’s practices
          with regards to common street encounters including Intro 0541-2014, a local law
          to mandate NYPD request consent to search an individual unless they have legal
          basis to engage in said search.

       d) In 2013, CPR secured passage of the Community Safety Act in the City Council,
          a pair of bills which were directly relevant to increasing NYPD accountability:
          Intro 1079-2013, a local law to create a clear mechanism for NYPD oversight and
          increased transparency though establishment of an Inspector General, and Intro
          1080-2013, a ban on biased-based profiling.

       e) In 2015 CPR, in partnership with families who have lost loved ones to police in
          New York, organized to ensure Governor Cuomo issued an Executive Order
          (Executive Order 147) creating the Office of the Special Prosecutor to investigate
          some cases where a person dies during an interaction with police in New York
          State.

       f) CPR members have trained tens of thousands of New Yorkers on their rights
          during interactions with police and while observing police to increase the safety
          of community members during police encounters.

9. Members of CPR organizations regularly express the concerns of community members
   impacted by abusive policing practices in many public arenas and media outlets. For
   example, members have testified about their discriminatory stop and frisk experiences in
   front of numerous venues including the New York City Council and the New York State
   Legislature, at press conferences, at townhall meetings, and in front of former President
   Obama’s 21st Century Policing Task Force, the Congressional Black Caucus (CBC),
   Congressional Progressive Caucus (CPC), Congressional Hispanic Caucus (CHC), and
   Congressional Asian Pacific American Caucus (CAPAC) in Washington DC. In addition,
   CPR members have been quoted on policing, police oversight and police reform in the
   City of New York in media outlets as diverse as the Associated Press, the New York
   Times, Daily News, Gotham Gazette, El Diario, the Staten Island Advance, Black
   Entertainment Television, and Amsterdam News.

10. Historically, CPR’s interest in matters related to stop-and-frisk dates back over two
    decades, when, after the 1999 killing of Amadou Diallo by the Street Crimes Unit of the
    New York Police Department, organizations that would later become founding members

                                            3
        Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 4 of 7




      of CPR approached the Center for Constitutional Rights (“CCR”) to file the lawsuit
      targeting stop-and-frisk practices (Daniels v. City of New York). The information
      concerning racial disparities in stop-and-frisk obtained through Daniels facilitated the
      filing of Floyd v. City of New York. CPR members are among the named plaintiffs, the
      main litigating nonprofit legal organizations and key witnesses in Floyd.

   11. At different times CPR and/or its member organizations have been involved in Floyd v.
       City of New York and have a strong interest in the outcome of stop and frisk reform
       efforts. CPR is a named stakeholder in the Joint Remedial Process in Floyd v. City of New
       York (ECF No. #372). CPR has submitted multiple filings to the Court for consideration
       on this matter. On March 3rd, 2013 CPR submitted a motion for leave to file an amicus
       curiae brief in support of Plaintiffs’ remedial proposals in Floyd. The following are just
       some of the filings we have had accepted by the court: On August 13th, 2013 the Court
       granted this motion and accepted the brief as filed (Dkt. #377). On May 16th 2012, the
       Court granted a request by members of CPR (Bronx Defenders, Brotherhood/Sister Sol,
       the Justice Committee, the Justice Committee, Picture the Homeless, and Streetwise and
       Safe) to submit an amicus curiae brief in support of Plaintiffs’ motion for class
       certification (ECF No. # 208). In April 2017, CPR submitted to the Court concerning the
       NYPD’s Body-Worn Camera Pilot (ECF No. #547-1). On July 9th 2018, CPR filed an
       amicus curiae is response to the Facilitator’s Final Report on the Floyd Joint Remedial
       Process, uplifting impacted community members’ priority reforms for the Court – this
       filing was supported by over 90 organizations (ECF No. #611).

   12. CPR has worked to ensure directly impacted New Yorkers were able to participate in the
       Floyd legal process. CPR members and partners attended and packed the court every day
       of the historic nine-week Floyd trial. CPR also participated extensively in the Joint
       Remedies Process (“JRP”). The JRP included 28 community forums, with an estimated
       1,777 participants – more than half of these participants’ participation was facilitated by
       CPR members and partners (ECF No. 597 at 7–8.). CPR and CPR members participated
       consistently throughout the JRP Advisory Committee and process, helping the Facilitator
       to organize focus groups and recruit participants, and directly organized nine community
       forums, convening 530 members of directly-impacted communities across the five
       boroughs. CPR partner organizations organized an additional 6 community forums with
       an additional 367 participants. Through these activities, CPR endeavored to facilitate
       direct input in the remedial process from New Yorkers most impacted by stop- and-frisk
       and trespass enforcement abuses, primarily low-income New Yorkers of color. Since the
       end of the JRP, CPR and CPR members continue to engage with the Floyd remedial
       process including through filings with the Court.

Opposition to The Monitor’s Motion to Vacate This Court’s Order Approving the
Combined Pilot and Enter an Order Approving an Alternative Program

   13. In the Remedial Order issued by Judge Shira Scheindlin, Judge Scheindlin framed
       community input as a ‘vital part’ of developing a sustainable remedy in this case. While
       Judge Scheindlin noted an array of stakeholders who should be heard throughout the



                                                4
         Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 5 of 7




        remedies process, she specifically articulated the importance of centralizing and elevating
        the input of those most directly impacted by stop-and-frisk abuses.

    14. This is particularly critical because the recommendation that Level 1 and Level 2
        encounters be documented and publicly reported on was a product of community
        advocacy through the Joint Remedies Process (“JRP”) that CPR contributed to and was a
        key community priority for the reform process – and was highlighted in CPR’s 2018
        amicus filing as a critical priority for the Courts’ consideration.

    15. In July 2018, the Court ordered the Monitor to develop a pilot program to study the
        implementation of the recommendation to document and publicly report on Level 1 and
        Level 2 encounters. The Court, through its order, recognized what CPR and other
        organizations had articulated: that the recording of and public reporting on Level 1 and
        Level 2 encounters was a critical reform that needed to be advanced. Unfortunately,
        despite opposition from CPR and serious concerns of the Floyd plaintiffs, the Monitor
        developed a proposal which combined the Level 1 and Level 2 recommendation with a
        separate recommendation for when Body Worn Cameras should be activated. This
        Combined Pilot was approved by the Court. Instead of moving forward with the
        Combined Pilot, the Monitor has now proposed an alternative proposal which focuses
        primarily on expanding when Body Worn Cameras are activated without collecting the
        necessary public data about Level 1 and Level 2 encounters.

    16. The need to record and publicly report Level 1 and Level 2 encounters was a topline
        priority articulated by directly impacted communities through the JRP. This proposal was
        included among the recommended reforms for the Court outlined in the JRP Final Report
        published by the Facilitator and was prioritized as a critical reform in an amicus filing by
        CPR that was signed by 94 other local and national organizations (ECF No. 611 at 20).1

    17. For CPR, it is necessary to record all investigative encounters, including Level 1 and
        Level 2 encounters because (1) the NYPD has consistently been found to under report
        Level 3 stops on an ongoing basis (as documented in the Monitor’s 11th Report) - and
        sometimes mischaracterizing them as lower-level encounters and (2) many people during
        the JRP , including in townhalls, focus groups and in meetings with the Facilitator,
        expressed that regardless of whether they had a legal right to leave an interaction with
        police, they rarely felt free to do so. As a result, some level 1 and level 2 encounters are
        experienced as unconstitutional stops, regardless of how the NYPD categorizes the
        encounter.

    18. During the JRP, one focus group participant said: “For me, I don’t actually feel
        comfortable walking away because even though they’re saying, ‘You are not being
        arrested or detained,’ I don’t know. Police have a certain authority against you. Like they

1
  CPR filed an amicus brief opposing the Monitor’s pilot program because (1) it lacked a structure for
directly-impacted community members to meaningfully participate in the design, analysis & assessment
of the pilot; (2) the design of the pilot would not provide sufficient or comprehensive data due to the size
& observation-model; and (3) it did not include any public reporting – despite this being a critical need
recognized by community members & the JRP Facilitator.

                                                      5
     Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 6 of 7




   have a higher authority. So, I feel like nowadays they can just do what they want and
   change the story later – say you did something, say you resisted arrest. So, I wouldn’t just
   interfere. I would just cooperate to the most.” Floyd Focus Group Transcript
   10.11.17.15_5AY at 6:193–199. This sentiment is widespread and was expressed
   repeatedly at the community forums organized by CPR and other organizations, came up
   frequently at the JRP advisory committee meetings and reflects what CPR members and
   partners continue to highlight today.

19. Even the Court-approved Combined Pilot recognized the need for independent
    documentation of Level 1 and 2 encounters. Yet, the Monitor’s alternative proposal does
    not include a separate component requiring the documentation of Level 1 and Level 2
    encounters outside of Body Worn Camera footage. This is despite the fact that the
    documenting of Level 1 and Level 2 encounters was a core component of the Combined
    Pilot and a priority reform arising out of the JRP. Like is done with Level 3 stops, the
    NYPD should document Level 1 and Level 2 encounters in a way where key information,
    including demographic and geographic information, can be aggregated and publicly
    reported on regardless of when Body Worn Cameras are activated. This is a core aspect
    of what the Facilitator’s recommendation included in the JRP Final Report.

20. Furthermore, the information being recorded in the Monitor’s alternative proposal is not
    comprehensive. While there were some categories of information that will be recorded,
    that information does not include key metrics like demographic information about the
    person being stopped (such as their race, ethnicity, age and gender), geographic
    information, or justification for the encounter. This information is important to make
    assessments about whether street stops and level 1 and 2 encounters continue to be
    conducted to disproportionately target Black and Latinx New Yorkers.

21. Lastly, there is no mention of any public reporting in the Monitor’s alternative proposal.
    A critical part of the Facilitator’s recommendation from the JRP was public reporting on
    the information collected, as a mechanism for legitimacy and public oversight in the
    Floyd remedial process. The public should be able to access underlying data to make
    assessments about the outcomes of the Pilot.

22. In fact, several CPR representatives met virtually with the monitor and the NYPD in
    April of this year to communicate these very same concerns about the City’s alternative
    proposal for documenting Level 1 and 2 encounters. CPR is thus very disappointed to see
    that priority concerns of communities most impacted by stop-and-frisk are not reflected
    in the proposal that the Monitor has now submitted for Court approval.

23. CPR is in opposition to the Monitor’s alternative proposal– and to the enactment of any
    Pilot Proposal that does not address the core community priorities in its development and
    implementation. CPR would recommend the following changes:

       a) Require that the NYPD document Level 1 and Level 2 encounters in the same
          format to current documentation of Level 3 stops, regardless of whether or not



                                             6
         Case 1:08-cv-01034-AT Document 809-3 Filed 12/23/20 Page 7 of 7




               Body Worn Cameras are activated. All information should be recorded in a way
               that can be easily aggregated.

           b) Mandate that the following information for all Level 1 and Level 2 encounters is
              documented, (a) the initial level of the encounter, (b) the reason for why an
              encounter was initiated, (c) demographic information of the person being stopped
              (perceived race/ethnicity, age, gender), (d) where the encounter occurred, (e)
              whether the encounter escalated and to which level and (f) whether force was
              used during the encounter.

           c) Instruct the NYPD to release public reports on the information on Level 1 and
              Level 2 encounters that is collected. These public reports should include
              aggregate data on the total number of level 1 and level 2 encounters disaggregated
              by (a) – (e) outlined in (b) above and should occur on a quarterly and annual basis
              as is the case with reporting on Level 3 stops.

   24. CPR believes these changes will significantly improve the existing proposal and overall
       make it more aligned with what was articulated in the Combined Pilot as well as the
       Facilitator’s recommendation stemming from community input during the JRP. Without
       separate, comprehensive documentation of Level 1 and Level 2 encounters, it will be
       impossible to understand the scope of the NYPD’s discriminatory stop-and-frisk
       practices, which are at the core of this remedial process.

   25. For all of the reasons provided above and in the interest of justice, CPR supports
       Plaintiffs’ opposition to the monitor’s motion to vacate the Court’s order approving the
       combined pilot.


Pursuant to 28 U.S.C § 1746, I declare under penalty of perjury that the forgoing is true and
correct.




Dated:         New York, New York                                   ________________________
               December 21, 2020                                          Joo-Hyun Kang




                                                7
